IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                            No. 84198
HERA ARMENIAN, BAR NO. 12322
                                                        Fil
                                                        MAR 1 8 2022

                                                   BY
                                                        CHIEF DEPUTY CLERK

  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation that this court approve, pursuant
to SCR 113, a conditional guilty plea agreement in exchange for a stated
form of discipline for attorney Hera Armenian. Under the agreement,
Armenian admitted to violating RPC 1.15 (safekeeping property) and RPC
8.1 (Bar and disciplinary matters). She agreed to a one-year suspension
stayed during a one-year probationary period with conditions.
            Armenian has admitted to the facts and violations as part of her
guilty plea agreement. The record therefore establishes that she violated
the above-cited rules by misappropriating and comingling funds in her
client trust account, by not keeping complete records of the funds in her
trust account, and by not fully responding to the State Bar's investigation
regarding the funds.
            The issue for this court is whether the agreed-upon discipline
sufficiently protects the public, the courts, and the legal profession. See
State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
(1988) (explaining the purpose of attorney discipline). In determining the
appropriate discipline, we weigh four factors: "the duty violated, the
lawyer's mental state, the potential or actual injury caused by the lawyer's


                                                             1 2 - V tr$7.11)
misconduct, and the existence of aggravating or mitigating factors." In re
Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
             Armenian admitted that she knowingly violated duties owed to
clients, the public, and the profession. Two clients suffered potential injury
if Armenian could not repay the amounts misappropriated. Further, her
actions caused harm to the State Bar and to the legal profession. The
baseline sanction for such misconduct, before considering aggravating or
mitigating circumstances, is suspension. Standards for Imposing Lawyer
Sanctions,   Compendium of Professional Responsibility Rules and
Standards, Standard 4.12 (Am. Bar Ass'n 2018) (providing that suspension
is appropriate "when a lawyer knows or should know that [s]he is dealing
improperly with client property and causes injury or potential injury to a
client"), Standard 7.2 (providing that suspension is appropriate "when a
lawyer knowingly engages in conduct that is a violation of a duty owed as a
professional and causes injury or potential injury to a client, the public, or
the legal system"). The record supports the panel's findings of one
aggravating circumstance (multiple offenses) and two mitigating
circumstances (absence of a prior disciplinary record and inexperience in
the practice of law).1 Considering all four factors, we conclude that the
agreed-upon discipline is appropriate.
             Accordingly, we hereby suspend Hera Armenian for one year,
stayed during a one-year probationary period subject to the following
conditions: Armenian provides quarterly reports to the State Bar regarding


      1Armenian's    limited testimony at the hearing does not support the
panel's finding of remorse as a mitigating circumstance. See In re Discipline
of Colin, 135 Nev. 325, 330, 448 P.3d 556, 560 (2019) (recognizing that this
court does not defer to factual findings that are not supported by substantial
evidence).


                                      2
                the status of her cases and trust accounting (including account journals,
                client ledgers, supporting records, and monthly reconciliations of the
                supporting records with the bank's records), she not practice as a solo
                attorney during the probationary period, she completes six hours of
                continuing legal education on accounting for client property, and she submit
                to a binding fee arbitration or make restitution regarding $5,000 of the
                misappropriated funds. Arrnenian shall also pay the costs of the
                disciplinary proceedings, including $2,500 under SCR 120, within 30 days
                from the date of this order, if she has not done so already. The State Bar
                shall comply with SCR 121.1.
                             It is so ORDERED.2




                                        Parra guirre


                      A•10;isc;‘.4         J.
                Stiglich




                cc:   Chair, Southern Nevada Disciplinary Board
                      Marchese Law Office
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




                      2The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
       OF
      NVADA


MI}
                                                       3